Case 1:17-cv-04780-MKB-RLM Document 197 Filed 06/25/20 Page 1 of 2 PageID #: 1680


                                                                  Littler Mendelson, PC
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Christine L. Hogan
                                                                  212.583.2676 direct
                                                                  212.583.9600 main
                                                                  212.898.1116 fax
                                                                  clhogan@littler.com

  June 25, 2020


  VIA ECF

  Chief Magistrate Judge Roanne L. Mann
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:      M ason v. Lum ber Liquidators, Inc.
                  Case No. 17-CV-4780 (MKB) (RLM)

  Dear Judge Mann:

  My firm represents Defendant Lumber Liquidators, Inc. in the above captioned case. We write
  jointly with Plaintiffs in order to provide the Court with a status update.

  On January 21, 2020, the Court so-ordered the Parties’ Agreement Concerning Scope of
  Collective Discovery (the “Agreement”). (ECF No. 182). Since then, the undersigned has been
  on FMLA leave, Outten & Golden LLP has appeared as co-counsel for Plaintiffs, and the ongoing
  COVID-19 pandemic has significantly impacted this District and the operations of the Court, as
  well as the professional and personal lives of counsel. See, e.g., EDNY In re
  Coronavirus/COVID-19 Pandemic Administrative Orders.

  Despite the delays caused by the pandemic, Defendant has continued to produce documents
  contemplated by the Agreement (with the most recent production made on June 22) and the
  parties have continued to meet and confer on several discovery disputes. If the parties are
  unable to resolve these disputes, Plaintiffs expect to file a motion to compel by July 3. The
  parties have yet to schedule depositions based on the foregoing and the concerns set forth in
  the parties’ May 1st letter. (ECF No. 188). The parties intend to start scheduling remote
  depositions of opt-in plaintiffs and defense witnesses next month. Defendant would like to delay
  the named Plaintiffs’ depositions until in-person dates can be set.

  Accordingly, the parties respectfully request a discovery extension from December 18, 2020 to
  and including June 1, 2021 to complete class and collective and merits discovery. We note this
  is a conservative request for an extension, as if granted, it will require the parties to take
  almost 1.5 depositions a week in order to meet the June 1, 2021 deadline. This onerous
  deposition schedule shall be coupled with substantive motion practice, which includes the
  currently scheduled motion to dismiss the California class members that participated in
  California state court settlement. See Order (June 16, 2020).

  We thank Your Honor for your attention and consideration in this matter.

                                              Respectfully submitted,
Case 1:17-cv-04780-MKB-RLM Document 197 Filed 06/25/20 Page 2 of 2 PageID #: 1681


  June 25, 2020
  Page 2




                                     Christine L. Hogan

  cc:   Counsel of Record
